Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 05/06/2022.  
Status of Claims
Claims 1, 10, 17 have been amended by Applicant.
Claims 1-18 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Priority
	Examiner noted Applicants claiming Priority from PCT/US2019/034798 filed 05/31/2019 and Provisional Application 62678363 filed 05/31/2018.
Response to Objection to Claim 17
Objection to independent Claim 17 in the prior act in withdrawn in view of Applicant amending independent Claim 17 as suggested by Examiner. 
Response to Amendments 
Applicant’s 05/06/2022 amendment necessitated new grounds of rejection in this action.
Response to 35 USC 103 rejection 
Applicant argues that Remarks 05/04/2022 that neither Saruta et al, US 20200392710 A1 nor Yenni et al, US 20090119142 A1 teach or suggest the newly added 
	- “in response to putting the washroom component into the disabled state, also putting a different washroom component into its disabled state”. Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive.   
Saruta teaches or suggest “in response to putting the washroom component into the disabled state, also putting a different washroom component into its disabled state”
	(Saruta ¶ [0078]-¶ [0079] 1st sentence: When abnormality of toilet bowl device 30, clogging of drainage pipe, or the like is detected while toilet bowl device 30 is executing the cleaning drainage function, the instruction determiner 64 instruct the toilet bowl device 30 to stop executing cleaning drainage function. As a result, it is possible to minimize the overflowing of the sewage even during the execution of the cleaning drainage function.
	When the abnormality of the clogging of the drainage pipe or the like is detected, the instruction determiner 64 may instruct all the toilet bowl devices 30 draining the sewage to the drainage pipe to stop the drainage function) (bolded emphasis added)
Saruta’s teachings or suggesting run complementary to  
Yenni ¶ [0134] 11th sentence: Each sensor 112 could be polled to send or push data, to the application when it reaches, or is approaching, warning or alarm state and all of sensor input's expertise could be summarized to determine whether sensors 112 all think toilet paper should be replaced, or towels need replenishment, or other corrective action is needed. Thus, the prior art teaches or suggests the contested limitation. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 1 is independent and has been amended to recite, among others:
	- “in response to putting the washroom component into the disabled state, also putting a different washroom component into its disabled state”. However,  
Original Spec. at most recites at ¶ [0037] 3rd sentence: “In some implementations, for particular issues resolution states for certain washroom components, the system 102 may cause other washroom components to be put into the disabled state”. Thus
Original Spec. merely provides support for “putting a different washroom component into its disabled state” based on particular issues resolution states for certain washroom components, but not based on “the disabled state” for the original, certain washroom component. In fact, independent Claim 1 makes a clear distinction between the two states, namely, “issue resolution state” and “disabled state” right from the beginning, at its 2nd limitation. 	Therefore, the Examiner submits that the Spec. does not provide clear, deliberate and sufficient evidence to show that Applicant had possession for the newly added limitation of
	- “in response to putting the washroom component into the disabled state, also putting a different washroom component into its disabled state” at independent Claim 1.
Claims 10, 17 recites similar limitations and are rejected under the same rationales.
Claims 2-9 are dependent and rejected upon dependent Claim 1. 
Claims 11-16 are dependent and rejected upon rejected parent independent Claim 10. 
Claim 18 is dependent and rejected upon rejected parent independent Claim 17.
	Examiner recommends that Applicant either remove the contested limitation or amend or replace it with subject matter supported by the Original Disclosure. 
Clarification(s) and/or correction(s) are required.
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 10-13,17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over:   
         * Saruta et al, US 20200392710 A1 hereinafter Saruta in view of
         * Yenni et al, US 20090119142 A1 hereinafter Yenni. As per, 
Claim 1 Saruta teaches or suggests: “A washroom management system comprising”: 
	- “a functional sensor configured to generate operability level data for a washroom component defining a status of the washroom component” (Saruta ¶ [0035] 4th sentence: when water level sensor detects that water remains at upper end of trap, it is estimated that sewage in bowl is not drained from drainage pipe due to clogging of drainage pipe); 
	- “a controller configured to modify an operation of the washroom component”
    (Saruta ¶ [0077] instruction determiner 64 calculate washing water amount that can be added to toilet bowl based on value of water level sensor without overflowing of sewage from bowl, and limit washing water amount to calculated washing water amount to instruct toilet bowl device 30 to execute cleaning drainage function. As result, it prevents clogging of drainage pipe by additionally introducing washing water into bowl. Another example at
	Saruta ¶ [0085] 1st-2nd, 4th-6th sentences: instruction determiner 64 instructs toilet bowl device 30 to execute cleaning drainage function when predetermined conditions are satisfied after stopping cleaning drainage function of toilet bowl device 30 because of abnormality detection. The predetermined conditions are that predetermined time elapses after abnormality is detected, that the predetermined time elapses after cleaning drainage function stops, that it is detected that the abnormalities such as clogging of drainage pipe are reduced or eliminated based on use situation information of various sensors or equipment, etc. Instruction determiner 64 instructs toilet bowl device 30 to execute cleaning drainage function & tries to clear clogging of drainage pipe when predetermined time elapses after abnormality is detected or after toilet bowl device 30 is instructed to stop the cleaning drainage function. When it is detected that clogging of drainage pipe is eliminated by re-cleaning, instruction determiner 64 instructs toilet bowl device 30 to withdraw the stop instruction of cleaning drainage function and resume normal operation, and instructs toilet bowl device and abnormality notification means 27 to end presentation that abnormality has occurred, cleaning drainage function has stopped, and abnormality detection has been notified. When it is detected that the clogging of the drainage pipe is not eliminated even by re-cleaning, the toilet bowl device 30 may be instructed to execute cleaning drainage function after predetermined time elapses), “wherein the washroom component has a normal operation state, an issue resolution state and a disabled state 	with the normal operation state being normal function of the washroom component” (Saruta ¶ [0084] 3rd sentence: abnormality measures are completed to make toilet bowl device 30 return to normal state. ¶ [0085] 5th sentence: when is detected that clogging of drainage pipe is eliminated by re-cleaning, determiner 64 instructs toilet bowl device 30 to withdraw stop instruction of cleaning drainage function and resume normal operation),
 	“the issue resolution state being for performing maintenance on the washroom component (Saruta ¶ [0050]: since it is possible to promptly detect where the abnormality occurs and take appropriate measures even when abnormality occurs in use of toilet room 21, the user can safely use toilet room 21 and facility 20 and the comfort and operating conditions of facility 20 can be improved. Further abnormality of facility or equipment installed inside or around the toilet room 21 as well as the toilet bowl device 30 can be detected promptly, so that toilet room 21 can be appropriately maintained and managed. For further example details see ¶ [0075]-¶ [0077], ¶ [0085] 1st-2nd, 4th-6th sentences) “and”
	“the disabled state being for disabling the washroom component from functioning” 	(Saruta ¶ [0075] 2nd sentence when water level sensor detects that water level in bowl is a predetermined value or greater or when abnormality causes overflowing of sewage due to clogging of toilet bowl device 30, the cleaning drainage function of toilet bowl device 30 forcibly stops, and as result, prevents sewage from overflowing from toilet bowl device 30 and suppress pollution due to sewage to a minimum. Also ¶ [0079] when abnormality of clogging of drainage pipe or the like is detected, determiner 64 instruct all the toilet bowl devices 30 draining sewage to drainage pipe to stop drainage function. As a result, even when toilet bowl device 30 itself has no abnormality, it is possible to prevent sewage from overflowing by causing toilet bowl device 30 to drain the washing water); 
	“and a central management system configured to access the operability level data, communicate with the controller and evaluate the operability level data to determine an actionable event type for the washroom component, wherein the actionable event type comprises an automated resolution event and an assisted resolution event, and the central management system is further configured to: (Saruta  ¶ [0035] 4th sentence: when water level sensor detects that water remains at upper end of trap, it is estimated that sewage in bowl is not drained from drainage pipe due to clogging of drainage pipe.
	Saruta ¶ [0062] instruction receiver 35 receives instruction to execute predetermined operation or function from management device 50. Sensor information acquirer 36 acquires detected info from various sensors such as the water level sensor that are provided in toilet bowl device 30. Control unit 37 controls functions such as the drainage of toilet bowl device 30 based on info detected by various sensors acquired by sensor information acquirer 36, and also executes predetermined operation or function based on the instruction received by the instruction receiver 35. Other examples at ¶ [0065]-¶ [0068]. Also ¶ [0075] 2nd sentence when the water level sensor detects that water level in the bowl is a predetermined value or greater, or when an abnormality causes overflowing of sewage due to clogging of toilet bowl device 30, the cleaning drainage function of toilet bowl device 30 forcibly stops, and as result, prevents sewage from overflowing from toilet bowl device 30 and suppress pollution due to sewage to a minimum. ¶ [0076] 1st-3rd, 6th sentences: as described above, abnormality detector 62 detect abnormality when the value of water level sensor provided in toilet bowl device 30 exceeds predetermined value. In this way, it is possible to prevent sewage from overflowing from the bowl by causing toilet bowl device 30 to drain washing water when sewage actually overflows or is about to overflow. Further, the abnormality detector 62 may detect abnormality based on detection result of the sensor other than the water level sensor, the use situation information of the toilet bowl device 30, and the like. For additional details ¶ [0103]-¶ [0104] with assisted notified resolution further executed to maintenance personnel at ¶ [0106]-¶ [0108], ¶ [0068], ¶ [0080], ¶ [0222]);  
	- “”;
	- “in response to determining the actionable event type is the automated resolution event, cause the controller to put the washroom component into the issue resolution state for a predetermined time period or sequence and then putting the washroom component to one of the normal operation state or disabled state based on evaluating the operability level data after the issue resolution state” (Saruta ¶ [0094] 6th, 8th sentences: the cleaning drainage function is automatically executed. As a result it is possible to reduce situation where drainage pipe is clogged due to pouring of a large amount of toilet paper at a time, so it is possible to significantly suppress occurrence of abnormality in toilet bowl device 30. ¶ [0085] 5th sentence When is detected that the clogging of drainage pipe is eliminated by re-cleaning, the instruction determiner 64 instructs the toilet bowl device 30 to withdraw the stop of cleaning drainage function and resume normal operation, and instructs toilet bowl device 30 & abnormality notification means 27 to end presentation that abnormality occurred, cleaning drainage function has stopped, and abnormality detection has been notified with the predetermined conditions explained at ¶ [0085] 2nd sentence as the predetermined time elapses after the abnormality is detected, that the predetermined time elapses after the cleaning drainage function stops etc. and the deodorization further completed at ¶ [0084] 3rd sentence. Yet per ¶ [0085] 6th sentence: When it is detected that the clogging of the drainage pipe is not eliminated even by re-cleaning, toilet bowl device 30 is instructed to execute cleaning drainage function after a predetermined time elapses. However, per ¶ [0075] 2nd sentence when the water level sensor or the like detects that water level in the bowl is a predetermined value or greater, or when an abnormality causes overflowing of sewage due to clogging of toilet bowl device 30, the cleaning drainage function of toilet bowl device 30 forcibly stops, and as a result, prevents sewage from overflowing from toilet bowl device 30 and suppress pollution due to sewage to a minimum. Also per ¶ [0079] When abnormality of the clogging of drainage pipe or the like is detected, instruction determiner 64 may instruct all toilet bowl devices 30 draining sewage to drainage pipe to stop drainage function. As a result, even when toilet bowl device 30 itself has no abnormality, it is possible to prevent sewage from overflowing by causing toilet bowl device 30 to drain the washing water
	Saruta ¶ [0066] noting other example where instruction determiner 64 determines timing to instruct the toilet bowl device 30 to execute the predetermined operation or function involving the drainage so that among the plurality of toilet bowl devices 30 connected to the same drainage pipe, the toilet bowl device 30 connected to an upstream side of the drainage pipe has a drainage frequency, a time, or a drainage volume more than those of the toilet bowl device 30 connected to a downstream side thereof. In order to prevent a urine stone from adhering to the toilet bowl device 30 and clogging of the drainage pipe, in the case of regularly performing the function of cleaning the toilet bowl device 30, since drainage flows from the toilet bowl device 30 on the upstream side to the drainage pipe on the downstream side, sufficient drainage flows to the drainage pipe on the downstream side even if the cleaning frequency of the toilet bowl device 30 on the downstream side is low, but only drainage flows from the toilet bowl device 30 to the drainage pipe on the upstream side. Therefore, by increasing the cleaning frequency, the time, or the drainage volume of the toilet bowl device 30 connected to the drainage pipe on the upstream side more than those of the toilet bowl device 30 connected to the drainage pipe on the downstream side, it is possible to appropriately clean the drainage pipe on the upstream side and the drainage pipe on the downstream while suppressing washing water from being unnecessarily consumed); “and”
	- “in response to determining the action event type is the assisted resolution event, cause the controller to leave the washroom component in the normal operation state or put the washroom component into the disabled state, based on operability level data, and causing a message to be sent to a washroom attendant to service the washroom component,” (Saruta ¶ [0068] last sentence: in executing a predetermined operation or function involving drainage, control unit 37 inquires of management device 50 whether or not other toilet bowl devices 30 that are executing the operation or function exists around toilet bowl device 30, and stops or postpones execution of operation or function when there is a response from management device 50 that other toilet bowl devices 30 exist.
	Saruta ¶ [0080] when instruction determiner 64 instructs the toilet bowl device 30 to stop the drainage function, the instruction determiner 64 instructs the toilet bowl device 30 to cause the presenter 83 to present that the cleaning drainage function stops because abnormality is detected. Presenter 83 of toilet bowl device 30 presents the user with that the cleaning drainage function stops because the abnormality is detected via the display device 81 or speaker 82. In this way, it prevents the user from using the toilet bowl device 30 even if cleaning drainage function stops, and prevent sewage from overflowing or dirt from remaining in the bowl. As described above, the presenter 83 present that the cleaning drainage function of toilet bowl device 30 stops because abnormality is detected by the abnormality notification means 27 installed inside or around the toilet room 21.
	Saruta ¶ [0222] noting yet another example where the toilet management system according to aspect 3-5, in which in executing the predetermined operation or function involving the drainage, the control unit inquires of the management device whether or not the other toilet bowl devices that are executing the operation or function exists around the toilet bowl device, and stops or postpones the execution of the operation or function when there is a response from management device that the other toilet bowl devices exist
	Saruta ¶ [0036] 2nd-3rd sentences: In addition, when it is estimated from other information that the cause of abnormality occurrence is due to a malfunction of the equipment such as toilet bowl device 30, a subject that manufactures toilet bowl device 30 in which the abnormality occurs may be notified of abnormality occurrence, may be requested to provide information on equipment or facilities in which malfunction occurs, or may take orders for parts. In addition, when it is estimated from other information that the cause of the occurrence of abnormality is due to a malfunction of equipment or facilities such as a drainage pipe or a pump, a subject in charge of maintenance of equipment or facilities of the drainage pipe or the pump is also notified of the occurrence of the abnormality and may be requested to repair or replace the equipment or facilities.
	Saruta ¶ [0037] When abnormality that sewage overflows from the bowl is detected in toilet bowl device 30 installed in toilet room 21 installed on upper floor of a building having a plurality of floors, notifier 63 may notify a subject managing floors below a floor on which toilet room 21 is installed or a subject managing stores around a floor on which the toilet room 21 is installed of the information on abnormality, in addition to a subject managing the floor on which toilet room 21 is installed. When sewage actually overflows, since there is a risk that sewage spreads to floor of toilet room 21 and is infiltrated into a ceiling below the floor, or water is leaked from a ceiling of a downstairs, a subject managing downstairs or surroundings thereof may be notified of the abnormality, so it is possible to takes promptly necessary measures and to suppress influence to minimum).  
	- “in response to putting the washroom component into the disabled state, also putting a different washroom component into its disabled state”
	(Saruta ¶ [0078]-¶ [0079] 1st sentence: When abnormality of toilet bowl device 30, clogging of drainage pipe, or the like is detected while toilet bowl device 30 is executing the cleaning drainage function, the instruction determiner 64 instruct the toilet bowl device 30 to stop executing cleaning drainage function. As a result, it is possible to minimize the overflowing of the sewage even during the execution of the cleaning drainage function.
	When the abnormality of the clogging of the drainage pipe or the like is detected, the instruction determiner 64 may instruct all the toilet bowl devices 30 draining the sewage to the drainage pipe to stop the drainage function)
---------------------------------------------------------------------------------------------------------------------
* While *
	Saruta goes as far as reciting at ¶ [0053] When the door 23 of the toilet room 21 or the door 25 of the private room 24 is closed and then the toilet bowl device 30 is not used, and the door 23 or the door 25 is opened before the predetermined time elapses, it is estimated that the toilet bowl device 30 malfunctions or the toilet bowl device 30, the private room 24, or the toilet room 21 is dirty and the toilet bowl device 30 cannot be used, so it may be determined that the abnormality has occurred.
	Saruta goes as far as reciting at ¶ [0036] 2nd-3rd sentences: In addition, when it is estimated from other info that the cause of abnormality occurrence is due to a malfunction of the equipment such as toilet bowl device 30, a subject that manufactures toilet bowl device 30 in which the abnormality occurs may be notified of abnormality occurrence, may be requested to provide info on equipment or facilities in which malfunction occurs, or may take orders for parts. In addition, when it is estimated from other information that the cause of the occurrence of abnormality is due to a malfunction of equipment or facilities such as a drainage pipe or a pump, a subject in charge of maintenance of equipment or facilities of the drainage pipe or the pump is also notified of the occurrence of the abnormality and, requested to repair or replace the equipment or facilities.
	Saruta goes as far as reciting at ¶ [0037] When abnormality that sewage overflows from the bowl is detected in toilet bowl device 30 installed in toilet room 21 installed on upper floor of a building having plurality of floors, notifier 63 may notify a subject managing floors below a floor on which toilet room 21 is installed or a subject managing stores around a floor on which toilet room 21 is installed of the info on abnormality, in addition to a subject managing the floor on which toilet room 21 is installed. When sewage actually overflows, since there is a risk that sewage spreads to floor of toilet room 21 and is infiltrated into a ceiling below the floor, or water is leaked from a ceiling of a downstairs, a subject managing downstairs or surroundings thereof may be notified of abnormality, so it is possible to takes promptly necessary measures and suppress influence to minim.
Saruta still falls short to explicitly recite to anticipate: 
	- “prior to causing the controller to put the washroom component in the issue resolution state or the disabled state, and based on the evaluation of the operability level data determining the actionable event type is one of (i) the automated resolution event for which no attendant intervention is specified to address a maintenance need for the washroom component or (ii) the assisted resolution event for which attendant intervention is specified to address the maintenance need for the washroom component”; as claimed.
	Yenni is found by Examiner in analogous washer maintenance art at ¶ [0061] 2nd-3rd sentences: sensors 112 sense state of restroom fixtures 130 , e.g. calculating use of each type of consumable based upon a predetermined average usage for each consumable, the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When total amount of consumable usage surpasses predetermined threshold, a work order can be issued by restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when controller 110 determines, based on the data from sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, is generated. Then it recites at ¶ [0134] 11th sentence Each sensor 112 is polled to send or push data, to the app when it reaches, or is approaching, warning or alarm state and all of sensor input's expertise could be summarized to determine whether sensors 112 all think the toilet paper should be replaced, or towels need replenishment, or other corrective action is needed). Now that 
	Yenni has been established as analogous art, Examiner submits that 
Yenni in such analogous proactive washroom maintenance teaches or suggests:
	- “prior to causing the controller to put the washroom component in the issue resolution state or the disabled state, and based on the evaluation of the operability level data determining the actionable event type is one of (i) the automated resolution event for which no attendant intervention is specified to address a maintenance need for the washroom component or (ii) the assisted resolution event for which attendant intervention is specified to address the maintenance need for the washroom component”;
	(Yenni Fig.12A & ¶ [0125] 2nd-4th sentences: if water closet 132 sensor 112, is activated x number of times for a given time period and for the particular statistical conditions occurring for restroom 101, the restroom convenience center controller 110 determines whether x surpasses a predetermined threshold set for an allowable number of activations before requiring service based on an average number of times a water closet 132 is supposed to be flushed for a particular period of time (and for the known statistical conditions at that time). If x does surpass the predetermined threshold, it may be assumed that, for example, a patron is repeatedly attempting to flush the water closet 132 due to the water closet 132 becoming clogged (or is deliberately causing repeated water use for inappropriate purposes). Hence, the restroom convenience center controller 110 can access the sensor state and response matrix and determine that the current state, i.e., state 8 (Figs.12A-C), requires that servicing personnel respond by inspecting the water closet 132 for potential equipment failure and/or abuse). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Saruta’s “system” to have included Yenni’s teachings in order to have better predicted how to service various needs associated with the restroom (Yenni ¶ [0121] last sentence & MPEP 2143 G) with various degree of algorithmic rigorous, and customization for improved accuracy (Yenni ¶ [0137] & MPEP 2143 G), while at same time having ensured a requite level of customer satisfaction and service quality with minimal costs (Yenni ¶ [0010] last 2 sentences & MPEP 2143 F or G). Yenni would also have provided a desirable application programming interface that would have flatten out the hierarchical representation of any sensor data akin to those disclosed by Saruta above, to have eased the burden of application development and thus improve speed of application development and flexible & modular communication options due to the normalized data forms used for the sensor data (Yenni ¶ [0107] 2nd-3rd sentences & MPEP 2143 C or D). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art, as corroborated by Saruta at ¶ [0027] last sentence, in view of Yenni mid-¶ [0135], ¶ [0159] 2nd sentence, ¶ [0183] 1st sentence. 
	Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar washroom maintenance field of endeavor. In such combination each element merely would have performed same analytical, predictive, organizational and managerial functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saruta in view of Yenni, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claim 10 Saruta similarly teaches or suggests: “A method comprising”: 
	- “accessing operability data from a sensor specifying a status of a washroom component” (Saruta ¶ [0094] 3rd-5th sentence: use of more toilet paper is detected by a sensor. For example, toilet paper amount used is detected by rotation amount of roll-shaped toilet paper or based on toilet paper weight put into bowl, toilet paper amount that passes through passage sensor, image obtained by capturing of toilet paper put into toilet bowl. Saruta ¶ [0035] 4th sentence: when water level sensor detects that water remains at upper end of trap, it is estimated that sewage in bowl is not drained from drainage pipe due to clogging of drainage pipe); 
	- “Page 3 of 6analyzing the operability data to determine an actionable event type for the washroom component, wherein the actionable event type comprises an automated resolution event” (Saruta ¶ [0094] 1st-2nd sentences: since clogging of drainage pipe is caused by a large toilet paper amount poured into toilet at a time, determiner 64 instructs toilet bowl device 30 to execute cleaning drainage function when it is detected that a more  toilet paper is used to reduce pouring of a large amount of toilet paper into toilet at one time. control unit 37 of toilet bowl device 30 executes cleaning drainage function to forcedly pour toilet paper into drainage pipe) “and an assisted resolution event” (Saruta ¶ [0094] 6th-7th sentences: when cleaning drainage function is automatically executed, presenter 83 present to user that cleaning drainage function is executed once because large amount of toilet paper is used. Also ¶ [0253], ¶ [0262]: notifier notifies a subject in charge of cleaning the toilet room of timing or contents determined by determiner. Other examples at ¶ [0068], ¶ [0034] last sentence, ¶ [0036]- ¶ [0038]); 
	- “;
	- “in response to determining the actionable event type is the automated resolution event, directing the washroom component to enter the issue resolution state and then directing the washroom component to enter one of a normal operation state or the disabled state based on an evaluation of operability level data after the issue resolution state” (Saruta ¶ [0094] 6th, 8th sentences: the cleaning drainage function is automatically executed. As a result it is possible to reduce situation where drainage pipe is clogged due to pouring of a large amount of toilet paper at a time, so it is possible to significantly suppress the occurrence of abnormality in toilet bowl device 30. ¶ [0085] 5th sentence When is detected that the clogging of drainage pipe is eliminated by re-cleaning, the instruction determiner 64 instructs the toilet bowl device 30 to withdraw the stop of cleaning drainage function and resume normal operation, and instructs toilet bowl device 30 & abnormality notification means 27 to end presentation that abnormality occurred, cleaning drainage function has stopped, and abnormality detection has been notified with deodorization further completed at ¶ [0084] 3rd sentence. Yet per ¶ [0085] 6th sentence: When it is detected that the clogging of the drainage pipe is not eliminated even by re-cleaning, toilet bowl device 30 is instructed to execute cleaning drainage function after a predetermined time elapses. However, per ¶ [0075] 2nd sentence when the water level sensor or the like detects that water level in the bowl is a predetermined value or greater, or when an abnormality causes overflowing of sewage due to clogging of toilet bowl device 30, the cleaning drainage function of toilet bowl device 30 forcibly stops, and as a result, prevents sewage from overflowing from toilet bowl device 30 and suppress pollution due to sewage to a minimum. Also per ¶ [0079] When abnormality of the clogging of drainage pipe or the like is detected, instruction determiner 64 may instruct all the toilet bowl devices 30 draining sewage to drainage pipe to stop drainage function. As a result, even when toilet bowl device 30 itself has no abnormality, it is possible to prevent sewage from overflowing by causing toilet bowl device 30 to drain the washing water); “and” 
	- “in response to determining the action event type is the assisted resolution event, directing the washroom component to enter the normal operation state or the disabled state, based on the evaluation of the operability level data”
	(Saruta ¶ [0068] last sentence: in executing a predetermined operation or function involving drainage, control unit 37 inquires of management device 50 whether or not other toilet bowl devices 30 that are executing the operation or function exists around the toilet bowl device 30, and stops or postpones the execution of the operation or function when there is a response from management device 50 that other toilet bowl devices 30 exist
	Saruta ¶ [0080] When the instruction determiner 64 instructs the toilet bowl device 30 to stop the drainage function, the instruction determiner 64 instructs the toilet bowl device 30 to cause the presenter 83 to present that the cleaning drainage function stops because abnormality is detected. Presenter 83 of toilet bowl device 30 presents the user with that the cleaning drainage function stops because the abnormality is detected via the display device 81 or speaker 82. In this way, it prevents the user from using the toilet bowl device 30 even if cleaning drainage function stops, and prevent sewage from overflowing or dirt from remaining in the bowl. As described above, the presenter 83 present that the cleaning drainage function of toilet bowl device 30 stops because abnormality is detected by the abnormality notification means 27 installed inside or around the toilet room 21.
	Saruta ¶ [0222] noting yet another example where the toilet management system according to aspect 3-5, in which in executing the predetermined operation or function involving the drainage, the control unit inquires of the management device whether or not the other toilet bowl devices that are executing the operation or function exists around the toilet bowl device, and stops or postpones the execution of the operation or function when there is a response from management device that the other toilet bowl devices exist
	Saruta ¶ [0036] - ¶ [0037] for additional examples).
	- “in response to directing the washroom component to enter the disabled state, directing a different washroom component to enter its disabled state”
	(Saruta ¶ [0078]-¶ [0079] 1st sentence: When abnormality of toilet bowl device 30, clogging of drainage pipe, or the like is detected while toilet bowl device 30 is executing the cleaning drainage function, the instruction determiner 64 instruct the toilet bowl device 30 to stop executing cleaning drainage function. As a result, it is possible to minimize the overflowing of the sewage even during the execution of the cleaning drainage function.
	When the abnormality of the clogging of the drainage pipe or the like is detected, the instruction determiner 64 may instruct all the toilet bowl devices 30 draining the sewage to the drainage pipe to stop the drainage function)
---------------------------------------------------------------------------------------------------------------------
* While *
	Saruta goes as far as reciting at ¶ [0053] When the door 23 of the toilet room 21 or the door 25 of the private room 24 is closed and then the toilet bowl device 30 is not used, and the door 23 or the door 25 is opened before the predetermined time elapses, it is estimated that the toilet bowl device 30 malfunctions or the toilet bowl device 30, the private room 24, or the toilet room 21 is dirty and the toilet bowl device 30 cannot be used, so it may be determined that the abnormality has occurred.
	Saruta goes as far as reciting at ¶ [0036] 2nd-3rd sentences: In addition, when it is estimated from other information that the cause of abnormality occurrence is due to a malfunction of the equipment such as toilet bowl device 30, a subject that manufactures toilet bowl device 30 in which the abnormality occurs may be notified of abnormality occurrence, may be requested to provide information on equipment or facilities in which malfunction occurs, or may take orders for parts. In addition, when it is estimated from other information that the cause of the occurrence of abnormality is due to a malfunction of equipment or facilities such as a drainage pipe or a pump, a subject in charge of maintenance of equipment or facilities of the drainage pipe or the pump is also notified of the occurrence of the abnormality and may be requested to repair or replace the equipment or facilities.
	Saruta goes as far as reciting at ¶ [0037] When abnormality that sewage overflows from the bowl is detected in toilet bowl device 30 installed in toilet room 21 installed on upper floor of a building having a plurality of floors, notifier 63 may notify a subject managing floors below a floor on which toilet room 21 is installed or a subject managing stores around a floor on which the toilet room 21 is installed of the information on abnormality, in addition to a subject managing the floor on which toilet room 21 is installed. When sewage actually overflows, since there is a risk that sewage spreads to floor of toilet room 21 and is infiltrated into a ceiling below the floor, or water is leaked from a ceiling of a downstairs, a subject managing downstairs or surroundings thereof may be notified of the abnormality, so it is possible to takes promptly necessary measures and to suppress influence to minimum.
* However *
	Saruta falls short to explicitly recite to anticipate: 
	- “prior to putting the washroom component in an issue resolution state or a disabled state, and based on the analysis of the operability data, determining the actionable event type is one of (i) the automated resolution event for which no attendant intervention is specified to address a maintenance need for the washroom component or (ii) the assisted resolution event for which attendant intervention is specified to address the maintenance need for the washroom component”; Nevertheless,
	Yenni is found by Examiner in analogous washer maintenance art stating at ¶ [0061] 2nd-3rd sentences: that after sensors 112 sense state of restroom fixtures 130 , e.g. calculating use of each type of consumable based upon a predetermined average usage for each consumable, the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When total amount of consumable usage surpasses predetermined threshold, a work order can be issued by restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when controller 110 determines, based on the data from sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated. Then it recites at ¶ [0134] 11th sentence Each sensor 112 could be polled to send or push data, to the app when it reaches, or is approaching, warning or alarm state and all of sensor input's expertise could be summarized to determine whether sensors 112 all think the toilet paper should be replaced, or the towels need replenishment, or other corrective action is needed).
            Now that Yenni has been established as analogous art, Examiner submits that 
Yenni in analogous proactive washroom maintenance teaches or suggests:
	- “prior to putting the washroom component in an issue resolution state or a disabled state, and based on the analysis of the operability data, determining the actionable event type is one of (i) the automated resolution event for which no attendant intervention is specified to address a maintenance need for the washroom component or (ii) the assisted resolution event for which attendant intervention is specified to address the maintenance need for the washroom component”;
	(Yenni Fig.12A & ¶ [0125] 2nd-4th sentences: if water closet 132 sensor 112 is activated x number of times for a given time period and for the particular statistical conditions occurring for restroom 101, the restroom convenience center controller 110 determines whether x surpasses a predetermined threshold set for an allowable number of activations before requiring service based on an average number of times a water closet 132 is supposed to be flushed for a particular period of time (and for the known statistical conditions at that time). If x does surpass the predetermined threshold, it may be assumed that, for example, a patron is repeatedly attempting to flush the water closet 132 due to the water closet 132 becoming clogged (or is deliberately causing repeated water use for inappropriate purposes). Hence, the restroom convenience center controller 110 can access the sensor state and response matrix and determine that the current state, i.e., state 8 (Figs.12A-C), requires that servicing personnel respond by inspecting the water closet 132 for potential equipment failure and/or abuse). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Saruta’s “method” to have included  Yenni’s teachings to have better predicted how to service various needs associated with restroom (Yenni ¶ [0121] last sentence, MPEP 2143 G) with various degree of algorithmic rigorous, and customization for improved accuracy (Yenni ¶ [0137] & MPEP 2143 G), while at same time would have ensured a requite level of customer satisfaction and service quality with minimal costs (Yenni ¶ [0010] last 2 sentences & MPEP 2143 F or G). Yenni would also have provided a desirable api that would have flatten out the hierarchical representation of any sensor data akin to those disclosed by Saruta above, to ease the burden of application development and thus would have improved the speed of application development and flexible and modular communication options due to the normalized data forms used for the sensor data (Yenni ¶ [0107] 2nd-3rd sentences & MPEP 2143 C or D). The predictability of such modification would have been corroborated by the broad level of skill of one of ordinary skills in the art, as corroborated by Saruta at ¶ [0027] last sentence, in view of Yenni mid-¶ [0135], ¶ [0159] 2nd sentence, ¶ [0183] 1st sentence. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar washroom maintenance field of endeavor. In such combination each element merely would have performed same analytical, predictive, organizational and managerial functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Saruta in view of Yenni, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claim 17 Saruta similarly teaches or suggests: “A method comprising” 
	- “accessing first operability data from a first sensor specifying consumable product use from a first washroom component” (Saruta ¶ [0094] 3rd-5th sentence: use of more toilet paper is detected by a sensor. For example toilet paper amount used is detected by rotation amount of roll-shaped toilet paper or based on toilet paper weight put into bowl, toilet paper amount that passes through passage sensor, image obtained by capturing of toilet paper put into toilet bowl) “and second operability data from a second sensor specifying an operational state of a second washroom component” (¶ [0035] 4th sentence: when water level sensor detects that water remains at upper end of trap, it is estimated that sewage in bowl is not drained from drainage pipe due to clogging of drainage pipe); 
	- “analyzing the first and second operability data to determine an actionable event type for the washroom, wherein the actionable event type comprises an automated resolution event” (Saruta ¶ [0094] 1st-2nd sentences: since clogging of drainage pipe is caused by a large toilet paper amount poured into toilet at a time, determiner 64 instructs toilet bowl device 30 to execute cleaning drainage function when it is detected that a more  toilet paper is used to reduce pouring of a large amount of toilet paper into toilet at one time. control unit 37 of toilet bowl device 30 executes cleaning drainage function to forcedly pour toilet paper into drainage pipe) “and an assisted resolution event” (¶ [0094] 6th-7th sentences: when cleaning drainage function is automatically executed, presenter 83 present to user that cleaning drainage function is executed once because large amount of toilet paper is used. Also ¶ [0253], ¶ [0262]: notifier notifies a subject in charge of cleaning the toilet room of timing or contents determined by determiner. Other examples at ¶ [0068], ¶ [0034] last sentence, [0036]-[0038]) “and the analyzing comprises determining high consumable product use from the first washroom component” (Saruta ¶ [0094] 3rd-4th sentences: use of more toilet paper is detected by the sensor. In the former case, for example, the amount of the toilet paper used may be detected by detecting a rotation amount of roll-shaped toilet paper. In the latter case, the amount of toilet paper used is detected based on a weight of the toilet paper put into the bowl, the amount of toilet paper that passes through the passage sensor, an image obtained by capturing of the toilet paper put into the toilet bowl, or the like) “and determining a low operational state for the second washroom component” (Saruta ¶ [0035] 4th sentence: when water level sensor detects that water remains at upper end of trap, it is estimated that sewage in bowl is not drained from drainage pipe due to clogging of drainage pipe);
	- “;
	- “in response to determining the actionable event type is the automated resolution event, directing a washroom component in the washroom to enter one of a normal operation state or the disabled state based on an evaluation of operability level data after the issue resolution state” (Saruta ¶ [0094] 6th, 8th sentences: the cleaning drainage function is automatically executed. As a result, it is possible to reduce situation where drainage pipe is clogged due to pouring of a large amount of toilet paper at a time, so it is possible to significantly suppress the occurrence of abnormality in toilet bowl device 30. ¶ [0085] 5th sentence When is detected that the clogging of drainage pipe is eliminated by re-cleaning, the instruction determiner 64 instructs the toilet bowl device 30 to withdraw the stop of cleaning drainage function and resume normal operation, and instructs toilet bowl device 30 & abnormality notification means 27 to end presentation that abnormality occurred, cleaning drainage function has stopped, and abnormality detection has been notified with deodorization further completed at ¶ [0084] 3rd sentence. Yet per ¶ [0085] 6th sentence: When it is detected that the clogging of the drainage pipe is not eliminated even by re-cleaning, toilet bowl device 30 is instructed to execute cleaning drainage function after a predetermined time elapses. However, per ¶ [0075] 2nd sentence when the water level sensor or the like detects that water level in the bowl is a predetermined value or greater, or when an abnormality causes overflowing of sewage due to clogging of toilet bowl device 30, the cleaning drainage function of toilet bowl device 30 forcibly stops, and as a result, prevents sewage from overflowing from toilet bowl device 30 and suppress pollution due to sewage to a minimum. Also per ¶ [0079] When abnormality of the clogging of drainage pipe or the like is detected, instruction determiner 64 may instruct all the toilet bowl devices 30 draining sewage to drainage pipe to stop drainage function. As a result, even when toilet bowl device 30 itself has no abnormality, it is possible to prevent sewage from overflowing by causing toilet bowl device 30 to drain the washing water) “and” 
	- “in response to determining the action event type is the assisted resolution event, directing the washroom component to enter the normal operation state or the disabled state, based on the evaluation of the operability level data”
	(Saruta ¶ [0068] last sentence: in executing a predetermined operation or function involving drainage, control unit 37 inquires of management device 50 whether or not other toilet bowl devices 30 that are executing the operation or function exists around the toilet bowl device 30, and stops or postpones the execution of the operation or function when there is a response from management device 50 that other toilet bowl devices 30 exist
	Saruta ¶ [0080] When the instruction determiner 64 instructs the toilet bowl device 30 to stop the drainage function, the instruction determiner 64 instructs the toilet bowl device 30 to cause the presenter 83 to present that the cleaning drainage function stops because abnormality is detected. Presenter 83 of toilet bowl device 30 presents the user with that the cleaning drainage function stops because the abnormality is detected via the display device 81 or speaker 82. In this way, it prevents the user from using the toilet bowl device 30 even if cleaning drainage function stops, and prevent sewage from overflowing or dirt from remaining in the bowl. As described above, the presenter 83 present that the cleaning drainage function of toilet bowl device 30 stops because abnormality is detected by the abnormality notification means 27 installed inside or around the toilet room 21.
	Saruta ¶ [0222] noting yet another example where the toilet management system according to aspect 3-5, in which in executing the predetermined operation or function involving the drainage, the control unit inquires of the management device whether or not the other toilet bowl devices that are executing the operation or function exists around the toilet bowl device, and stops or postpones the execution of the operation or function when there is a response from management device that the other toilet bowl devices exist
	Saruta ¶ [0036] - ¶ [0037] for additional examples).
	- “in response to directing the second washroom component to enter the disabled state, directing the first washroom component to enter its disabled state”
	(Saruta ¶ [0078]-¶ [0079] 1st sentence: When abnormality of toilet bowl device 30, clogging of drainage pipe, or the like is detected while toilet bowl device 30 is executing the cleaning drainage function, the instruction determiner 64 instruct the toilet bowl device 30 to stop executing cleaning drainage function. As a result, it is possible to minimize the overflowing of the sewage even during the execution of the cleaning drainage function.
	When the abnormality of the clogging of the drainage pipe or the like is detected, the instruction determiner 64 may instruct all the toilet bowl devices 30 draining the sewage to the drainage pipe to stop the drainage function).
---------------------------------------------------------------------------------------------------------------------
* While *
	Saruta goes as far as reciting at ¶ [0053] When the door 23 of the toilet room 21 or the door 25 of the private room 24 is closed and then the toilet bowl device 30 is not used, and the door 23 or the door 25 is opened before the predetermined time elapses, it is estimated that the toilet bowl device 30 malfunctions or the toilet bowl device 30, the private room 24, or the toilet room 21 is dirty and the toilet bowl device 30 cannot be used, so it may be determined that the abnormality has occurred.
	Saruta goes as far as reciting at ¶ [0036] 2nd-3rd sentences: In addition, when it is estimated from other information that the cause of abnormality occurrence is due to a malfunction of the equipment such as toilet bowl device 30, a subject that manufactures toilet bowl device 30 in which the abnormality occurs may be notified of abnormality occurrence, may be requested to provide information on equipment or facilities in which malfunction occurs, or may take orders for parts. In addition, when it is estimated from other information that the cause of the occurrence of abnormality is due to a malfunction of equipment or facilities such as a drainage pipe or a pump, a subject in charge of maintenance of equipment or facilities of the drainage pipe or the pump is also notified of the occurrence of the abnormality and may be requested to repair or replace the equipment or facilities.
	Saruta goes as far as reciting at ¶ [0037] When abnormality that sewage overflows from the bowl is detected in toilet bowl device 30 installed in toilet room 21 installed on upper floor of a building having a plurality of floors, notifier 63 may notify a subject managing floors below a floor on which toilet room 21 is installed or a subject managing stores around a floor on which the toilet room 21 is installed of the information on abnormality, in addition to a subject managing the floor on which toilet room 21 is installed. When sewage actually overflows, since there is a risk that sewage spreads to floor of toilet room 21 and is infiltrated into a ceiling below the floor, or water is leaked from a ceiling of a downstairs, a subject managing downstairs or surroundings thereof may be notified of the abnormality, so it is possible to takes promptly necessary measures and to suppress influence to minimum
Saruta falls short to explicitly recite to anticipate: 
	- “prior to putting the first washroom component or the second washroom in an issue resolution state or a disabled state, and based on the evaluation of the first and second operability data, determining the actionable event type is one of (i) the automated resolution event for which no attendant intervention is specified to address a maintenance need in the washroom or (ii) the assisted resolution event for which attendant intervention is specified to address the maintenance need in the washroom”; Nevertheless,
	Yenni is found by Examiner in analogous washer maintenance art stating at ¶ [0061] 2nd-3rd sentences: that after sensors 112 sense state of restroom fixtures 130 , e.g. calculating use of each type of consumable based upon a predetermined average usage for each consumable, the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When total amount of consumable usage surpasses predetermined threshold, a work order can be issued by restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when controller 110 determines, based on the data from sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated. Then it recites at ¶ [0134] 11th sentence Each sensor 112 could be polled to send or push data, to the app when it reaches, or is approaching, warning or alarm state and all of sensor input's expertise could be summarized to determine whether sensors 112 all think the toilet paper should be replaced, or the towels need replenishment, or other corrective action is needed).
            Now that Yenni has been established as analogous art, Examiner submits that 
Yenni in analogous proactive washroom maintenance teaches or suggests:
	- “prior to putting the first washroom component or the second washroom component in an issue resolution state or a disabled state, and based on the evaluation of the first and second operability data, determining the actionable event type is one of (i) the automated resolution event for which no attendant intervention is specified to address a maintenance need in the washroom or (ii) the assisted resolution event for which attendant intervention is specified to address the maintenance need in the washroom”;
	(Yenni Fig.12A & ¶ [0125] 2nd-4th sentences: if water closet 132 sensor 112, of the one or more water closets of ¶ [0044] 3rd sentence, is activated x number of times for a given time period and for the particular statistical conditions occurring for restroom 101, the restroom convenience center controller 110 determines whether x surpasses a predetermined threshold set for an allowable number of activations before requiring service based on an average number of times, indicative of first and second operability data, a water closet 132 is supposed to be flushed for a particular period of time (and for the known statistical conditions at that time). If x does surpass the predetermined threshold, it may be assumed that, for example, a patron is repeatedly attempting to flush the water closet 132 due to the water closet 132 becoming clogged (or is deliberately causing repeated water use for inappropriate purposes). Hence, restroom convenience center controller 110 accesses the sensor state and response matrix and determine that the current state, i.e. state 8 (Figs.12A-C), requires that servicing personnel respond by inspecting the water closet 132 for potential equipment failure and/or abuse). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Saruta’s “method” to have included Yenni’s teachings in order to have better predicted how to service various needs associated with the restroom (Yenni ¶ [0121] last sentence & MPEP 2143 G) with various degree of algorithmic rigorous, and customization for improved accuracy (Yenni ¶ [0137] & MPEP 2143 G), while at same time having ensured a requite level of customer satisfaction and service quality with minimal costs (Yenni ¶ [0010] last two sentences & MPEP 2143 F or G). Yenni would also have provided a desirable application programming interface that would have flatten out the hierarchical representation of any sensor data akin to those disclosed by Saruta above, to ease the burden of application development and thus improve the speed of application development and flexible and modular communication options due to the normalized data forms used for the sensor data (Yenni ¶ [0107] 2nd-3rd sentences & MPEP 2143 C or D). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art, as corroborated by Saruta at ¶ [0027] last sentence, in view of Yenni mid-¶ [0135], ¶ [0159] 2nd sentence, ¶ [0183] 1st sentence. 
	Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar washroom maintenance field of endeavor. In such combination each element merely would have performed the same analytical, predictive, organizational and managerial functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saruta in view of Yenni, the to be combined elements combination would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claims 2, 12 Saruta / Yenni teaches all the limitations above. Further, 
	           Saruta teaches or suggests: “wherein the washroom component comprises one of a paper towel dispenser, a urinal, a toilet, bath tissue dispenser, a faucet, a soap dispenser, and a sanitizer dispenser” (Claim 2) / “wherein, the washroom component comprises one of a paper towel dispenser, a urinal, a toilet, bath tissue dispenser, and a faucet” (Claim 12). 	(Saruta ¶ [0004] - ¶ [0007] noting the washroom component is a toilet. 	 Saruta ¶ [0018], ¶ [0028] noting the washroom component is a urinal) 

Claims 3, 13 Saruta / Yenni teaches all the limitations above. Further, 
	           Saruta teaches or suggests: “wherein the functional sensor comprises at least one of a consumable product level sensor, a water flow sensor, a flush valve sensor, and a motor current sensor” (Saruta ¶ [0094] 3rd-5th sentence: sensor detecting toilet paper amount as a consumable product level sensor. Also ¶ [0035] 4th sentence: water level sensor. mid-¶ [0076] other example of a sensor that detects the sound or vibration may be installed near the drainage pipe, and the abnormality is detected based on the detected sound or vibration after the cleaning drainage function is executed by the toilet bowl device 30).


Claim 6  Saruta / Yenni teaches all the limitations above. Further, 
	    Saruta teaches or suggests: “wherein the issue resolution state comprises actuating the washroom component one or more times” (Saruta mid-¶ [0085] 6th sentence: when it is detected that clogging of drainage pipe is not eliminated even by re-cleaning, toilet bowl device 30 is instructed to execute cleaning drainage function after predetermined time elapses. ¶ [0066] 2nd-3rd sentences noting other example where to prevent urine stone from adhering to toilet bowl device 30 and clogging of drainage pipe, in case of regularly performing the function of cleaning toilet bowl device 30, since drainage flows from toilet bowl device 30 on upstream side to drainage pipe on downstream side, sufficient drainage flows to drainage pipe on downstream side even if cleaning frequency of toilet bowl device 30 on downstream side is low, but only drainage flows from the toilet bowl device 30 to drainage pipe on upstream side. Thus by increasing cleaning frequency, time, or drainage volume of toilet bowl device 30 connected to drainage pipe on upstream side more than those of the toilet bowl device 30 connected to drainage pipe on downstream side, it is possible to appropriately clean drainage pipe on upstream side and drainage pipe on downstream while suppressing washing water from being unnecessarily consumed. Other examples at ¶ [0110]-[0112], [0216], [0255],  [0257]. Also ¶ [0082] 2nd-3rd sentences: noting a different example where control unit 37 of toilet bowl device 30 automatically closes the lid of the toilet bowl device 30. Thereafter, when it is detected that user manually opens the lid, control unit 37 automatically closes the lid again after a predetermined time elapses from opening of the lid).   
Claim 11 Saruta / Yenni teaches all the limitations above. Further, 
	     Saruta teaches or suggests: “wherein in response to determining the action event type is the assisted resolution event comprises directing a message to be sent to a washroom attendant to service the washroom component” (Saruta ¶ [0051] abnormality detector 62 determine that abnormality has occurred in toilet bowl device 30 or facility or equipment installed inside or around the toilet room 21 when a combination of any two or more of pieces of information held in use situation information holder 73 matches predetermined conditions. Notifier 63 notifies the subject in charge of managing toilet room 21 of occurrence of abnormality, and when it is estimated that the facility or equipment needs to be repaired, replaced, or the like, notifier 63 requests the subject in charge of maintenance of facility or equipment to repair or replace facility or equipment with the abnormality, and may order necessary parts to the subject that manufactures the facility or equipment. Other examples at ¶ [0036] - ¶ [0037]. 	Saruta ¶ [0068] last sentence: in executing a predetermined operation or function involving drainage, control unit 37 inquires of management device 50 whether or not other toilet bowl devices 30 that are executing the operation or function exists around the toilet bowl device 30, and stops or postpones the execution of the operation or function when there is a response from management device 50 that other toilet bowl devices 30 exist
	Saruta ¶ [0080] When the instruction determiner 64 instructs the toilet bowl device 30 to stop the drainage function, the instruction determiner 64 instructs the toilet bowl device 30 to cause the presenter 83 to present that the cleaning drainage function stops because the abnormality is detected. The presenter 83 of the toilet bowl device 30 presents the user with that the cleaning drainage function stops because the abnormality is detected via the display device 81 or the speaker 82. In this way, it is possible to prevent the user from using the toilet bowl device 30 even if the cleaning drainage function stops, and prevent the sewage from overflowing or the dirt from remaining in the bowl. As described above, the presenter 83 may present that the cleaning drainage function of the toilet bowl device 30 stops because the abnormality is detected by the abnormality notification means 27 installed inside or around the toilet room 21.
	Saruta ¶ [0222] The toilet management system according to aspect 3-5, in which in executing the predetermined operation or function involving the drainage, the control unit inquires of the management device whether or not the other toilet bowl devices that are executing the operation or function exists around the toilet bowl device, and stops or postpones the execution of the operation or function when there is a response from management device that the other toilet bowl devices exist).
Claim 18 Saruta / Yenni teaches all the limitations in claim 17 above. Further,
Saruta teaches: “wherein the first washroom component is a bath tissue or paper towel dispenser” (Saruta ¶ [0094] 3rd-5th sentence: sensor detecting toilet paper amount as a consumable product level sensor) “and the second washroom component is a toilet or urinal” (Saruta ¶ [0004] - ¶ [0007] noting the washroom component is a toilet. ¶ [0018], ¶ [0028] noting the washroom component is a urinal). 
---------------------------------------------------------------------------------------------------------------------
Claims 4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Saruta / Yenni as applied to respective claims 1, 10 above, and in view of 
	* Grover et al, US 20180010322 A1 hereinafter Grover. As per,
Claims 4, 14 
	Saruta / Yenni teaches all the limitations in claims 1, 10 above. Further, 
* While *
	Saruta recites at ¶ [0081] When the notifier 63 notifies the management subject terminal 40, the cleaning subject terminal 42, the manufacturing subject terminal 44, or the maintenance subject terminal 46 that the abnormality has been detected, the instruction determiner 64 instructs the toilet bowl device 30 to cause the presenter 83 to present that it has been notified that the abnormality has been detected. The presenter 83 of the toilet bowl device 30 presents to the user via the display device 81 or the speaker 82 that the appropriate notification destination has been notified that the abnormality has been detected. In this way, when the user notices the abnormality of the toilet bowl device 30, it is possible to inform the user that there is no need to contact the management subject or the like, the user can feel relieved, so it is possible to improve the convenience of the user and, it is possible to prevent repeated contact with the management subject or the like.
	
	Saruta in view of Yenni does not explicitly recite to anticipate: 
	- “wherein from the automated resolution event and in response to putting the washroom component in the disabled state comprises causing a message to be sent to a washroom attendant to service the washroom component” (Claim 4) / 
	- “wherein in the automated resolution event and in response to directing the washroom component to enter the disabled state comprises directing a message to be sent to a washroom attendant to service the washroom component” (Claim 14). 
* However *
	Grover in analogous art of washroom maintenance teaches or at least suggests: 
	- “wherein from the automated resolution event and in response to putting the washroom component in the disabled state comprises causing a message to be sent to a washroom attendant to service the washroom component” (Claim 4) / 
	- “wherein in the automated resolution event and in response to directing the washroom component to enter the disabled state comprises directing a message to be sent to a washroom attendant to service the washroom component” (Claim 14)
          (Grover ¶ [0105] 3rd sentence: if the water level exceeds a predetermined level, the system disable an automatic flush and notify of potential toilet clog or overflow condition. 	Grover ¶ [0105] 2nd sentence: The system may notify of an abnormal condition requiring user intervention).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Saruta / Yenni ”system”/”method” to have further included “wherein from the automated resolution event and in response to putting the washroom component in the disabled state comprises causing a message to be sent to a washroom attendant to service the washroom component” (Claim 4) / “wherein in the automated resolution event and in response to directing the washroom component to enter the disabled state comprises directing a message to be sent to a washroom attendant to service the washroom component” (Claim 14) in view of Grover in order to have prevented or limited the water damage in a bathroom (Grover ¶ [0105] 4th sentence & MPEP 2143 G), fitting the goal of  Saruta at  ¶ [0034] 3rd sentence, ¶ [0036] , ¶ [0037] 2nd sentence, ¶ [0075] and Yenni at ¶ [0009] 2nd–3rd sentences. Specifically, Grover would have further intelligently identified various types of clogs (Grover ¶ [0065]) in a quick and accurate (Grover ¶ [0082]) based on signal time of flight measurement (Grover ¶ [0016], ¶ [0063] - ¶ [0064], ¶ [0083], ¶ [0091]- ¶ [0094] and ¶ [0101]- ¶ [0104] & MPEP 2143 G) to have been effectively mitigated according to the dynamic workflow of Grover Figs. 2-3 and associated text. The predictability of such modification would have  further been corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Saruta ¶ [0027] 3rd sentence in view of Yenni mid-¶ [0135], ¶ [0159] 2nd sentence, ¶ [0183] 1st sentence, and in further view of Grover at ¶ [0106]. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar washroom / sanitary maintenance field of endeavor. In such combination each element merely would have performed same organizational, analytical, maintenance, and notification function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saruta in view of Grover, the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claim 15 
Saruta / Yenni teaches all the limitations in claim 10 above. Further,
Saruta / Yenni does not explicitly recite: 	
	- “wherein analyzing the operability data comprises determining the washroom component is jammed or partially clogged and determining the actionable event type is the automated resolution event type” as claimed. 
* However *
Grover in analogous art of toilet management teaches or suggests: 
	- “wherein analyzing the operability data comprises determining the washroom component is jammed or partially clogged and determining the actionable event type is the automated resolution event type”
	(Grover ¶ [0094] In a circumstance where bowl water contains urine (e.g., "liquid" status) alone, the result of algorithm indicate several different states, corresponding to arrows D, E, and F in Fig.3. For example, the ToF measurement may indicate either a ToF measurement approximately equal to the ToF measurement at a "normal" status (arrow D) or a ToF measurement approximately equal to the ToF of normal state alternating with a ToF of 0 for the duration of toilet use (arrow E). This information, once electronically conveyed to the microcontroller, causes the microcontroller to actuate a flush valve to move from a closed position to an open position for a duration of time that permits release of a sufficient volume of water to the bowl to clear the urine from the bowl and out toilet outlet ("a low flush"). In general, this is a volume of water that is about three-quarters less than the volume needed to clear solid waste. As a rule of thumb, the volume is about 0.5 to 5 liters. This volume of water may be predetermined by the microcontroller.	Grover ¶ [0095] ntoign another example where when bowl contains liquid waste and toilet paper or tissue (arrow F in Fig.3), the result of algorithm will indicate either a ToF at or close to the ToF of normal state alternating with a ToF of 0 for the duration of toilet use and for a duration after toilet use is completed. This information, once electronically conveyed to the microcontroller, causes the microcontroller to instruct a flush valve to move from a closed position to an open position for a duration of time that permits release of a sufficient volume of water to the bowl to clear the urine and paper/tissue from the bowl and out the toilet outlet ("an intermediate flush"). In general, this is a volume of water that is less than the volume needed to clear solid waste. It can range from about 1 to about 5 liters depending on the structure of the toilet. This volume of water may be predetermined by the microcontroller).
      Rationales to modify/combine Saruta / Yenni / Grover are above and reincorporated. 

Claim 16
Saruta / Yenni teaches all the limitations in claim 10 above. Further,
Saruta / Yenni does not explicitly recite:
	- “wherein analyzing the operability data comprises determining the washroom component is fully clogged and determining the actionable event type is the assisted resolution event type”.  
* However *
Grover in analogous art of toilet management teaches or suggests: 
	- “wherein analyzing the operability data comprises determining the washroom component is fully clogged and determining the actionable event type is the assisted resolution event type”.  
	(Grover Fig.3 & ¶ [0093] When there is solid waste (e.g., solids or full solid clog status) in the liquid in the toilet bowl (arrow C in Fig. 3), the ToF measurement is 0 or near 0. The ultrasonic signal is attenuated, or absorbed, by the solids in the toilet bowl. Therefore, the signal does not reflect back to the sensor or is reflected back at a minimal level. Once this information is conveyed to the microcontroller, the microcontroller may determine whether the ToF measurement represents solids or solid clog based on historical toilet data. Such historical data may be, for example, whether the toilet has completed a prior flush. If the status is "solids," the microcontroller may actuate the flush valve to move from a closed position to an open position for a duration of time that permits a sufficient volume of water to the bowl to clear the solids from the bowl and out the toilet outlet (a full flush). In general this is about 3 to 5 liters of water, although amounts will vary depending on the structure of the specific toilet. This volume of water may be predetermined by the microcontroller. If the status is solid clog, the microcontroller may prevent the valve from opening and may prevent a flush from occurring).
        Rationales to modify/combine Saruta / Yenni / Grover are above and reincorporated.  
---------------------------------------------------------------------------------------------------------------------
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Saruta / Yenni as applied to respective claims 1 above, and in view of 
	* Hoekstra; Edo Vincent US 20150177917 A1 hereinafter Hoekstra. As per,
Claim 5 Saruta / Yenni teaches all the limitations in claim 1 above. 
	   Saruta / Yenni does not explicitly recite “wherein the assisted resolution event is refilling the washroom component with consumable product” as claimed.  
* However *
	    Hoekstra in analogous art of washroom maintenance teaches or suggests: 
	- “wherein the assisted resolution event is refilling the washroom component with consumable product” (Hoekstra ¶ [0032] an action component 120 may be incorporated to notify a maintainer that an action needs to be taken or to automatically take an action in response to information detected at the toilet unit or indicated by the report 108. The action component 120 may, for example, initiate the cleaning of the toilet, initiate a toilet unit maintenance, such as replacing the paper-roll, tissues, refilling soap or odor sprays, or the like, or the action component 120 may prompt a maintainer of the need for any other suitable maintenance/cleaning function).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Saruta/Yenni “system” to have included “wherein the assisted resolution event is refilling the washroom component with consumable product” in further view of Hoekstra in order to have further intelligently automatized the washroom maintenance for the convenience of the user (Hoekstra ¶ [0032], ¶ [0033] & MPEP 2143 G), while at the same time providing effective feedback (Hoekstra ¶ [0031], ¶ [0043]). The predictability of such modification would be incentivized by the need to have provided effective feedback as per Hoekstra ¶ [0002] 3rd sentence, in light of a broad level of skill of one of ordinary skills in the art as articulated by Saruta ¶ [0027] 3rd sentence in view of Yenni mid-¶ [0135], ¶ [0159] 2nd sentence, ¶ [0183] 1st sentence and in further view of Hoekstra ¶ [0036] 2nd sentence, ¶ [0047]-¶ [0048].
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar washroom maintenance field of endeavor. In such combination each element merely would have performed same analytical, notification and organizational function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saruta/Yenni in view of Hoekstra, the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Saruta / Yenni as applied to respective claims 1 above, and in view of 
	* Bush et al, US 20170168508 A1 hereinafter Bush. As per, 
Claim 7 Saruta / Yenni teaches all the limitations in claim 1 above. Further, 
Saruta teaches: “wherein the washroom component comprises a toilet or urinal”
	(Saruta ¶ [0004] - ¶ [0007] noting the washroom component is a toilet. ¶ [0018], ¶ [0028] noting the washroom component is a urinal) 
	- “the functional sensor comprises a flush ”, 
	(Saruta ¶ [0105] abnormality detector 84 detects abnormality of water level when detected water level exceeds predetermined value. Abnormality detector 84 detect water level or other abnormalities based on detection info of various sensors acquired by sensor information acquirer 36, in addition to water level detected by water level sensor 80. For example water level and other abnormalities may be detected based on detection info of sound sensor or vibration sensor installed near the drainage pipe.
	Saruta ¶ [0076] 4th - 5th sentences: For example, the sensor that detects sound or vibration is installed near drainage pipe, and abnormality is detected based on  detected sound or vibration after the cleaning drainage function is executed by toilet bowl device 30. In this case, abnormality detector 62 may detect the abnormality when the sound or vibration that should be generated when sewage flows through drainage pipe even if cleaning drainage function is executed is not generated, previously hold reference data such as intensity, duration, frequency and pattern of the sound or vibration that normally occurs when the sewage flows through the drainage pipe, compare the sound or vibration actually detected by the sensor with the reference data, and detect the abnormality when the difference from the reference data exceeds the predetermined range) “and”
	- “evaluating the operability data comprises determining, in response to a flush valve actuation from the flush valve sensor, a water flow reading from the water flow sensor and comparing the water flow reading to a predetermined water flow parameter”
	(Saruta ¶ [0035] The amount of water in the bowl of toilet bowl device 30 may be detected by water level sensor installed on an inner surface or an outer surface of the bowl of toilet bowl device 30. When the water level sensor is installed on outer surface of the bowl, a contactless water level sensor such as a capacitance type may be installed. In addition, the contactless water level sensor such as the capacitance type may be installed on an outer surface of a trap provided between a drainage port at a lower portion of the bowl and the drainage pipe. After the toilet bowl device 30 is used and then the bowl is washed with washing water and the sewage is drained, pooled water remains in the bowl at a portion below an upper end of the trap, but even after a predetermined time elapses from drainage, when the water level sensor installed on the outer surface of the trap detects that water remains at the upper end of the trap, it is estimated that the sewage in the bowl is not drained from the drainage pipe due to the clogging of the drainage pipe, and as a result, it may be determined that an abnormality occurs.
	Saruta ¶ [0076] 4th - 6th sentences: For example, the sensor that detects the sound or vibration may be installed near the drainage pipe, and the abnormality may be detected based on the detected sound or vibration after the cleaning drainage function is executed by the toilet bowl device 30. In this case, the abnormality detector 62 may detect the abnormality when the sound or vibration that should be generated when the sewage flows through the drainage pipe even if the cleaning drainage function is executed is not generated, previously hold reference data such as intensity, duration, frequency and pattern of the sound or vibration that normally occurs when the sewage flows through the drainage pipe, compare the sound or vibration actually detected by the sensor with the reference data, and detect the abnormality when the difference from the reference data exceeds the predetermined range). 

Saruta / Yenni does not explicitly recite: 
	- “a flush valve sensor” as explicitly claimed. However, 
 Bush is found by as analogous art because it correlates at [0059] high use of consumable products (i.e. paper towels) to low use of washroom appliances i.e. toilets, and vice versa.
 Bush also analogously recites at ¶ [0047] last 3 sentences: For example, if the pressure of the valve 202 is detected to be 45 PSI, one or more flush valves 210 in proximity to the valve 202 may be polled for comparison. If the pressure(s) of one or more proximate flush valves 210 is 60 PSI, then it can be determined that the valve 202 is faulty. Likewise, if the pressure(s) of one or more proximate flush valves 210 is also 45 PSI, or within a predefined tolerance range from 45 PSI, it can be determined that the valve 202 is not faulty. ¶ [0049] last sentence: An average or median of water pressures stored in the central data storage device 234 may be calculated and compared to the water pressure of the flush valve 216 to determine if an unexpected change in water pressure is specific to the flush valve 216 or due to some other problem that may affect other flush valves 218, 220, 222 in the same facility (e.g., a building-wide pressure drop). mid-¶ [0059] For example, if the system determines that the valves are being used to flush but that the hand dryers and/or paper towel dispensers are not being used at a similar frequency, it can be determined that those appliances may need service or repair. Likewise, if there are multiple hand dryers and/or paper towel dispensers in a restroom and one or more of these appliances are used less frequently than the others, it may be determined that those appliances may need service or repair. ¶ [0072] last two sentences: At a next step 704, the usage data for a restroom appliance is compared to usage data from at least one other restroom appliance. For example, it may be determined whether a number of uses for a restroom appliance in a time period is less than the number of uses of a nearby appliance or an average or median number of uses of a plurality of appliances.
	Now that Bush has been established as analogous art, the Examiner submits that
Bush in such analogous washroom management teaches/suggests: “flush valve sensor”
	(Bush ¶ [0059] For example, if the system determines that the valves are being used to flush but that the hand dryers and/or paper towel dispensers are not being used at a similar frequency, it can be determined that those appliances may need service or repair. Likewise, if there are multiple hand dryers and/or paper towel dispensers in a restroom and one or more of these appliances are used less frequently than the others, it may be determined that those appliances may need service or repair
	Bush ¶ [0010] receive, from a pressure sensor disposed in the flush valve, at least one flush valve pressure within the flush valve; control a solenoid disposed in the flush valve to cause the flush valve to open for a flush time; adjust the flush time based at least partially on at least one flush valve pressure, resulting in adjusted flush time; and control the solenoid disposed in the flush valve to cause the flush valve to open for the adjusted flush time. [0014] According to a further non-limiting embodiment of the present invention, provided is a method for optimizing a timing of a flush valve to provide a consistent flush volume, the flush valve comprising a flow area, a solenoid configured to open the flush valve to provide a flush through the flow area, and at least one pressure sensor arranged in the flush valve, comprising: measuring at least one flush valve pressure within the flush valve from data received from the at least one pressure sensor; controlling the solenoid to cause the flush valve to open for a flush time; adjusting the first flush time based at least partially on the at least one flush valve pressure, resulting in an adjusted flush time; and controlling the solenoid to cause the flush valve to open for the adjusted flush time).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Saruta / Yenni’s “system” to have included “flush valve sensor” in further view of Bush in order to have provided more accurate metrics pressures for a new flush valve kit may be in the form of a pressure profile curve representing water pressure over a time period to effectuate a desired flush volume (e.g. represented by area under the curve) according to specific profiles (Bush ¶ [0046] last two sentences & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Saruta ¶ [0027] 3rd sentence in view of Yenni mid-¶ [0135], ¶ [0159] 2nd sentence, ¶ [0183] 1st sentence, and Bush ¶ [0059] 1st sentence, ¶ [0082].
Further, the claimed invention could also have been viewed as a mere combination of old elements in a similar washroom management field of endeavor. In such combination each element merely would have performed the same analytical, mitigating and notifying functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saruta / Yenni in further view of Bush, the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claim 8 Saruta / Yenni / Bush teaches all the limitations in claim 7 above. 
	   Saruta further teaches or suggests: 
	- “wherein the predetermined time period or sequence for the issue resolution state comprises causing the toilet or urinal to flush a specified number of times” (Saruta ¶ [0085] 6th sentence: When it is detected that clogging of the drainage pipe is not eliminated even by re-cleaning, toilet bowl device 30 is instructed to execute the cleaning drainage function after a predetermined time elapses. ¶ [0066] 2nd-3rd sentences noting another example where to prevent urine stone from adhering to toilet bowl device 30 and clogging of drainage pipe, in case of regularly performing the function of cleaning toilet bowl device 30, since drainage flows from toilet bowl device 30 on upstream side to drainage pipe on downstream side, sufficient drainage flows to the drainage pipe on the downstream side even if the cleaning frequency of toilet bowl device 30 on downstream side is low, but only drainage flows from the toilet bowl device 30 to the drainage pipe on the upstream side. Thus, by increasing cleaning frequency, time, or drainage volume of toilet bowl device 30 connected to drainage pipe on the upstream side more than those of the toilet bowl device 30 connected to drainage pipe on downstream side, it is possible to appropriately clean drainage pipe on upstream side and drainage pipe on downstream while suppressing washing water from being unnecessarily consumed. Other examples at ¶ [0110]-¶ [0112], ¶ [0216], ¶ [0255], ¶ [0257]).
	Bush also teaches or suggests: 
	- “wherein the predetermined time period or sequence for the issue resolution state comprises causing the toilet or urinal to flush a specified number of times” 
	(Bush ¶ [0064] 9th sentence: the flush times may be adjusted continuously or, in other examples, periodically at scheduled intervals. Also Fig.5 & ¶ [0070] 7th sentence: the method continue through next flush 514 and repeat from step 504. Also Fig.6 & ¶ [0071] last sentence: If, at step 608, the water pressure is not less than one or more previous water pressures (or if the difference is less than a predefined threshold), the method may continue through the next flush 614 and repeat from step 604).
	Rationales to modify / combine Saruta / Yenni / Bush were presented above. 
Claim 9 Saruta / Yenni / Bush teaches all the limitations in claim 7 above. 
	   Saruta further teaches or suggests:
	- “wherein the disabled state comprises causing the toilet or urinal to not flush. 
	(Saruta ¶ [0074] 2nd sentence: control unit 37 of the toilet bowl device 30 stops the cleaning drainage function, and does not drain the washing water even when a toilet bowl cleaning lever or a toilet bowl flushing button is operated by a user). 
---------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* WO 2010108295 A2 teaching a Device For Optimizing Toilet Operation, Has Storage Container For Toilet Paper, Sensor For Measuring Consumption Of Toilet Paper, Data Processor Wirelessly Connected With Sensor, And Actuator Connected With Data Processor
	* Translated WO 2010108295 A2
* Shuaeb MA. Clogging Potential of Low-Flush Toilet Drain System, Doctoral dissertation, 2017 teaching a study divided into two parts. In the first parts the clogging
potential was defined for two toilet models and the effect of the related hydraulic parameters was evaluated. After, the minimum flushing condition to carry the waste samples without clogging was calculated and the clogging charts were created. In the second part, the hydraulic characteristics were defined for two toilet models. Next, the clogging potential was calculated for selected toilet paper product as representative of flushable sanitary products. Moreover, the relation between the toilet hydraulic characteristics and the clogging potential for the toilet paper products were investigated. Finally, in both study parts it was shown how the results can be used in real practice and how it can help in reducing water consumption while maintaining properwaste drainage.
	* US 20050171709 A1 hereinafter Nortier teaching 
	- “prior to causing the controller to put the washroom component in the issue resolution state or the disabled state” (Nortier Fig.6 step 156 prior to causing the controller to close the servo valve), “and based on the evaluation of the operability level data” (Fig.6 step 152 based on evaluation of: Is Restroom Facility in out-of-use period?) “determining the actionable event type” (Nortier Fig.6 determining at step 154: Water Usage, Yes or No. Also Fig. 6 determining step 160 the Water Flow) “is one of (i) the automated resolution event for which no attendant intervention is specified to address a maintenance need for the washroom component” “or (ii) the assisted resolution event for which attendant intervention is specified to address the maintenance need for the washroom component” (¶ [0045], ¶ [0046] 3rd sentence: Fig.6 step 152 Is Rest Facility in Out-of-use Period?->No-> Monitor Water flow out of expected range?->Y->step 164 Generate/Send Alarm Notification w/time/date stamp: to initiate a maintenance request to investigate a potential clog, leak or other problem);
	* US 20180135285 A1 reciting at ¶ [0114]: FIG. 3 shows an example normal evacuation situation and FIG. 3A shows an example clogged toilet situation. When debris (e.g., a child's toy, excess quantities of toilet paper, a massive poop volcano, etc.) blocks the toilet exhaust port 63 or further down waste pipe 57 as shown in FIG. 3A, flushing the toilet does not cause the bowl 54 to evacuate. Instead, the water level within bowl 54 continues to rise as water from the tank 52 rushes downward into the bowl. In many instances, the water will stop rising before the toilet overflows. This is because most toilet bowls 54 are designed to hold the entire contents of the tank 52 without overflowing—but only if the water in the tank falls low enough to allow the flapper 62 to seat so as to prevent further water from flowing into the bowl 54. Overflows can occur with just a single flush when blocked siphon 55b port (see FIG. 2A) prevents the rapid evacuation of the water in the tank 52 while the fill valve 66 is open.
* US 11013377 B2 teaching the management of a toilet state by taking into account the toilet bowl wash switch as per Figs. 5, 6, 10 & associated text as well as the use of toilet paper as per Figs.7-10 & associated text   
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624, 	July 11th, 2022